Citation Nr: 1504517	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-26 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for obesity.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to obesity.

3.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.

4.   Entitlement to an initial disability rating greater than 10 percent for service-connected hypertension.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to non-service-connected pension benefits.



REPRESENTATION

Veteran represented by:	Collin Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

In August 2014, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.



REMAND

Initially, the Board notes that in correspondence received in August 2012, the Veteran indicated that he had applied for Social Security Administration (SSA) disability benefits.  No records from the SSA have been associated with his claims file.  As such records potentially impact all issues on appeal before the Board, on remand, an effort must be undertaken to obtain them.

With regard to the issue of service connection for a disability manifested by obesity, the Veteran has testified that he was treated in service for obesity that was caused by various stressors, and that he has continued to deal with obesity ever since.  A review of the Veteran's service treatment records shows that in May 1978, October 1979, and March 1980 to August 1980, he was counseled on problems with his weight.  As such, a VA medical opinion is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  

With regard to the issue of service connection for diabetes mellitus, during the August 2014 hearing, the Veteran asserted that his currently diagnosed diabetes mellitus is the result of his obesity.  As such, an opinion should also be provided as to whether the Veteran's diabetes mellitus was either caused by or is aggravated by a service-connected disability, to include hypertension.  See 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  

With regard to the issue of service connection for a respiratory disorder, to include as due to asbestos exposure, during the August 2014 hearing, the Veteran asserted that he had been exposed to asbestos during service in Germany when his duty required that he visit many old buildings.  He added that he has continued to experience related symptoms ever since service.  His service treatment records show that he was treated for upper respiratory infections in September and October 1971 and in April 1978.  

The necessary development to determine whether the Veteran was exposed to asbestos does not appear to have been undertaken, and must be accomplished on remand.  If evidence of in-service asbestos exposure is found, a VA examination is then warranted to determine whether the Veteran has a current asbestosis disability.  Regardless, a VA medical opinion must be provided as to whether the Veteran has a current respiratory disability that is etiologically related to the upper respiratory infections experienced during active service.  See McLendon, 20 Vet. App. at 79; 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  

With regard to the issue of an increased initial rating for hypertension, during the August 2014 hearing, the Veteran indicated that his hypertension had worsened.  Accordingly, a new VA examination is required.  

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The additional development directed herein must be undertaken before the Board renders a decision on the TDIU claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA outpatient records.

2.  Obtain records pertinent to the Veteran's claim for SSA benefits, including medical records relied upon concerning that claim.

3.  Obtain a medical opinion concerning the nature and etiology of the Veteran's obesity and diabetes mellitus.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner. 

The examiner shall address the following: 

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obesity is related to active service, to include any asserted stressors experienced in service; 

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus is related to active service; 

(c) Whether it is at least as likely as not that any diabetes mellitus is either (i) caused by or (ii) aggravated (permanently worsened beyond the natural progression of the disability) by a service-connected disability, including hypertension. 

The examiner should note that the questions of "causation" and "aggravation" are separate questions, and must be addressed with separate opinions. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  Determine whether the Veteran was exposed to asbestos during service.

5.  Schedule a VA examination to determine the nature and etiology of the Veteran's asserted respiratory disorder, to include as due to asbestos exposure.  All studies and tests deemed necessary by the examiner are to be performed.  A copy of this remand and all relevant medical records should be made available to the examiner, to include the Veteran's allegations of asbestos exposure.

The examiner is requested to address the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disorder is etiologically related to service, to include treatments for upper respiratory infections in September and October 1971 and in April 1978? 

(b)  If and only in asbestos exposure during active duty is conceded, please also opine as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed respiratory disorder is a result of such exposure.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular respiratory disorder, to include asbestosis, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6.  Schedule the Veteran for a VA examination to assess the severity of his hypertension.  The claims file, to include a copy of this remand, must be reviewed by the examiner.  All testing deemed necessary to evaluate current disability shall be undertaken.

The examiner is requested to measure and record all subjective and objective symptomatology of the Veteran's hypertension, to include functional impairment.

The examiner is requested to provide specific diastolic and systolic pressure findings, and indicate whether treatment of the Veteran's hypertension requires continuous medication for control.

The examiner is asked to comment on the impact of the hypertension on the Veteran's employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.
7.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, he and his representative shall be provided with a Supplemental Statement of the Case and afford an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

